Citation Nr: 0703948	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-06 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 4, 
2003 for the grant of service connection for tinnitus.

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to July 1965.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in January 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in December 2006.  A transcript of the hearing has 
been made and is associated with the claims file.

The Board notes that the veteran also perfected an appeal as 
to the issue of service connection for post-traumatic stress 
disorder (PTSD) with the submission of a June 2002 
substantive appeal.  In a October 2005 statement, he withdrew 
his appeal for service connection for PTSD.  Accordingly, the 
Board finds that the veteran has effectively withdrawn his 
appeal as to the issue of service connection for PTSD.

In addition, the RO initially framed the issue of service 
connection for a right knee as one involving new and material 
evidence to reopen a previously denied claim.  In so doing, 
the RO advised the veteran that the claim for service 
connection for a right knee disability was denied in a May 
1997 rating decision.  However, upon review of the claims 
file, the Board cannot affirm that notice of this denial was 
provided to the veteran.

The May 1997 rating decision does list the right knee 
disability on the last page of the decision as a condition 
considered to be non-service connected.  However, it lists 
only the left knee disability under the "Issue" and 
"Decision" sections.  Moreover, it does not discuss the 
merits of any claim for a right knee disability in the 
"Reasons and Bases" section of the decision.  Rather, the 
RO merely noted that the veteran reported a history of right 
knee injury with arthroscopy in the April 1997 VA examination 
report.  Furthermore, the notification letter identifies no 
specific issue, including the issue of service-connection for 
a right knee disability.

The Board thus finds that the veteran did not receive notice 
that service connection for his right knee disability was 
actually denied at the time of the May 1997 rating decision.  
The Board will therefore consider the issue of service-
connection for a right knee disability as one of first 
impression.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  In this regard, the Board notes that the RO 
ultimately considered the veteran's claim for service 
connection on is merits in March 2006, and that there would 
be no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993

The issues are therefore as listed on the front page of this 
decision.


FINDINGS OF FACT

1.  In a May 1997 rating decision, the RO denied service 
connection for tinnitus.  The veteran did not timely appeal 
this decision.

2.  In August 2000, the RO issued a rating decision in which 
it declined to reopen the previously denied claim for service 
connection for tinnitus.  The veteran did not timely appeal 
this decision.

3.  Thereafter, the veteran filed a claim to reopen the 
previously denied claim for service connection for tinnitus, 
which was received on June 4, 2003.  

4.  Medical evidence does not establish that the veteran is 
diagnosed with a right knee disability that is the result of 
active service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 4, 2003 
for the grant of service connection for tinnitus are not met.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2006).

2.  A right knee disability is not the result of active 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In this case, pre-adjudication VCAA notice was provided for 
the issues of reopening previously denied claims and service 
connection by letter in July 2003.  The Board notes that the 
issue concerning the right knee disability was, as noted 
above, initially framed as one involving new and material 
evidence to reopen the claim.  However, the VCAA letter did 
discuss the type of evidence needed to substantiate the 
claims of service connection, namely, evidence of an injury, 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury or disease during service was provided.  In 
subsequent correspondence with the RO and, ultimately, the 
Board, the veteran demonstrated his understanding of what 
evidence was needed to prevail in his claim for service 
connection, providing in statements and in testimony before 
the undersigned Acting Veterans Law Judge specific dates and 
places when he believed he injured his right knee during 
active service, and post-service treatment for the right knee 
disability.  The veteran was also informed that VA would 
obtain service records, VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit evidence, 
which would include that in his possession, in support of his 
claim.  The issue of an earlier effective date for the grant 
of service connection for tinnitus is a "downstream" issue.  
Notwithstanding, notice of the type and kind of evidence used 
to establish of effective dates and disability ratings was 
provided the veteran in March 2006.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on five of the five elements of a service connection claim). 

The issue of service connection for a right knee disability 
was initially characterized as one requiring new and material 
evidence to reopen the claim.  Moreover, notice of the type 
of evidence needed to establish an effective date for 
service-connection for tinnitus was not provided until after 
the decision had been made.  Notwithstanding, the above-
described actions ensured that the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He had the opportunity to submit additional 
argument and evidence, which he did.  And he had the 
opportunity to testify as to the issue before the undersigned 
Veterans Law Judge in December 2006.  He thus demonstrated 
his awareness of the type and kind of evidence needed to 
prevail in his claims both for service connection and in the 
establishment of an earlier effective date.  For these 
reasons, the Board finds no prejudice to the veteran in 
proceeding with this claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records and VA treatment records, 
and afforded the veteran VA examinations.  The veteran 
testified that he had received treatment from VA facilities 
for his right knee from 1966 to the present.  However, upon 
further questioning at his hearing before the undersigned 
Acting Veterans Law Judge in December 2006, he stated that 
the earlier treatment was for psychiatric conditions 
requiring hospitalization.  In addition, in a March 2002 
hearing before a local hearing officer sitting at the RO 
concerning his claim for service connection for PTSD, he 
testified he had attempted to obtain copies of treatment 
records he had undergone prior to 1980, and specifically in 
the 60s, but was told they the records were not obtainable.  
Notwithstanding, the Board observes that the RO requested 
these records as early as April 1997, at which time a 
negative response was received.  The RO again requested the 
records other times during the development of other claims, 
including for service connection for PTSD and as recently as 
in July 2000, to no avail.  The veteran has been afforded VA 
examinations.

As the veteran has not identified additional records, 
pertinent to the claim, which have not been obtained or 
sought by the RO, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.

Effective Date

The veteran seeks an earlier effective date for the grant of 
service connection of his tinnitus.  Specifically, he argues 
that the effective date should be in 1996, when he first 
claimed service connection for the condition.  Unfortunately, 
after review of the record, the Board finds that the evidence 
does not support his claim.  

In May 1997, the RO issued a rating decision which denied 
service connection for tinnitus, among other disabilities, 
giving the veteran notice of the decision and of his 
appellate rights in a letter dated May 29, 1997.  The veteran 
submitted a notice of disagreement (NOD) in July 1997 but was 
specific that the only issues he was appealing were that of 
service connection for post-traumatic stress disorder (PTSD) 
and for a bladder condition secondary to exposure to the 
herbicide Agent Orange.  The RO issued a statement of the 
case (SOC) identifying these two issues in August 1997.  The 
next communication from the veteran concerning the claim for 
tinnitus was received in January 1999, well beyond the one-
year time limit for the filing of a NOD.  See 38 C.F.R. 
§ 20.302 (2006).  The RO notified the veteran by letter dated 
in August 1999 that new and material evidence would be 
required to reopen his claim.

Thereafter, the veteran filed a claim to reopen his 
previously denied claim for service connection for tinnitus 
in March 2000.  In an August 2000 rating decision, the RO 
declined to reopen the previously denied claim for service 
connection for tinnitus, providing notification the decision 
and of his appellate rights in a letter dated September 13, 
2000.  The veteran did not timely appeal this decision.

Thereafter, the veteran submitted a claim for service 
connection for tinnitus, among other conditions, in June 
2003.  In July 2003, the RO issued a VCAA letter noting that 
service connection for tinnitus had been previously denied, 
in May 1997 and September 2000, and the submission of new and 
material evidence was required to reopen the claim.  The 
veteran and his representative responded with an NOD, 
identifying the "latest" decision denying service 
connection for tinnitus, as well as other claims.  The NOD 
was dated in July 2003 and the RO received it in the same 
month.  The Board observes that the last rating decision 
denying service connection for tinnitus is the August 2000 
decision, of which notice was provided to the veteran in 
September 2000.  Hence, this NOD, received in July 2003, is 
again well-beyond the one-year time limit provided for filing 
an NOD.  See 38 C.F.R. § 20.302.

The RO ultimately granted service connection for tinnitus in 
a January 2004 rating decision, evaluating the disability as 
10 percent disabling, effective June 4, 2003, which was the 
date the veteran's claim to reopen the previously denied 
claim for service connection for tinnitus was received. 

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).  
The effective date for the grant of service connection for 
disability compensation is the "[d]ay following separation 
from active service or date entitlement arose if claim is 
received within 1 year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(i); 38 C.F.R. § 
3.400(q),(4). Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993). The effective 
date of an award of service connection is based upon a 
variety of factors, including date of claim, date entitlement 
is shown, and finality of prior decisions.

Specifically, the effective date for service connection based 
on a reopened claim cannot be the date of receipt of any 
claim which was previously and finally denied. See, e.g., 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that 
"the effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2006). A "claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992). Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim. Such 
informal claim must identify the benefit sought. Upon receipt 
of an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution. If received within one year from the date it was 
sent to the veteran, it will be considered filed as of the 
date of receipt of the informal claim. When a claim has been 
filed which meets the requirements of 38 C.F.R. §§ 3.151 or 
3.152, an informal request for increase or reopening will be 
accepted as a claim. 38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement. 38 C.F.R. §3.157(a) (2006); see 38 
C.F.R. § 3.155(c) (2006). Once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed, receipt of VA medical records or 
private medical records may be accepted as an informal claim 
under limited circumstances. See 38 C.F.R. § 3.157(b). Those 
circumstances provide, in pertinent part, that the date of 
receipt of evidence from a private physician or layman will 
be accepted as the date of receipt of a claim only when the 
evidence furnished by or on behalf of the claimant is within 
the competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits. See 38 
C.F.R. § 3.157(b)(2).

The Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation. Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157. See 
Lalonde v. West, supra.

As above noted, the record shows that the veteran filed a 
claim to reopen his previously denied claim for tinnitus in 
2000.  The RO denied this claim in an August 2000 rating 
decision and notified the veteran of his appellate rights the 
following month.  The veteran did not, however, file a timely 
NOD and the decision became final.  See 38 U.S.C.A. §§  5108, 
7105; 38 C.F.R. §§ 20.302, 20.1103.  

Thereafter, in June 2003, the veteran submitted a statement 
expressing his desire establish service connection for 
tinnitus.  The RO received this claim on June 4, 2003.  As to 
the possibility of an informal claim presented by VA 
examination, VA hospital records, or private medical health 
care providers, the Board notes that VA treatment records 
were received subsequent to the August 2000 rating decision, 
but did not document treatment for or complaints of tinnitus.  

Thus, following the August 2000 rating decision, the earliest 
document of record that may be accepted as a claim to reopen 
the previously denied claim for service connection for 
tinnitus is the claim that was received on June 4, 2003.  

The August 2000 rating decision denying the reopening of the 
previously denied claim for service connection for tinnitus, 
and the May 1997 rating decision denying service connection 
for tinnitus are final.  As such, the date the veteran and 
his representative filed the claims for tinnitus that 
resulted in the May 1997 and August 2000 rating decisions 
cannot serve as the effective date of his recent award of 
service connection for tinnitus. See Lalonde v. West, supra.

Under analysis of a reopened claim, the earliest effective 
date that can be granted for the service connection of 
hearing loss is the date of the receipt for the claim to 
reopen the previously denied claim.  See 38 U.S.C.A. § 
5110(i); 38 C.F.R. § 3.400(q).  Hence, the earliest effective 
date that can be granted for the service connection of 
tinnitus is the date of the claim to reopen, or June 4, 2003.  

After a thorough review of the record, the Board finds that 
the preponderance of the evidence is against an effective 
date earlier than June 4, 2003 for the grant of service 
connection for tinnitus.  

Service Connection

The veteran seeks service connection for a right knee 
disability.  He testified before the undersigned Acting 
Veterans Law Judge that he injured his right knee on three 
separate occasions:  first, when he fell from the wing of the 
plane he was washing, requiring surgery; second, while on 
temporary duty; and third while in Guantanamo Bay.  Since 
then, he testified, he has experienced symptoms of a right 
knee disability. 

After review of the record, the Board finds that, 
regrettably, the medical evidence does not support the 
veteran's claim.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis/degenerative joint disease to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

A June 1963 entry in the service medical records document 
that the veteran sustained injury to his right knee a few 
weeks prior, and complained of continuing swelling and 
tenderness since the original injury.  The examiner noted 
point tenderness on the medial aspect just below the patella, 
but no swelling.  Results of X-rays then taken were reported 
to show negative findings.  His report of medical examination 
at discharge from active service, dated in June 1965, reflect 
no notations of right knee complaints or problems, and no 
findings of any right knee abnormalities, defects, diagnoses 
or other findings.  

The medical evidence reveals that the veteran is currently 
diagnosed with degenerative joint disease of the right knee.  
VA treatment records do reflect complaints of and treatment 
for bilateral knee pain.  Furthermore, VA examination reports 
dated in April 1997 and January 2006 show clinical findings 
of degenerative changes in the right knee joint.  

In other words, a chronic disability of the right knee was 
not shown in service.  Further, as shown above, the first 
evidence documenting the diagnosis of degenerative joint 
disease of the right knee is not shown until the 1990s, which 
is in excess of 30 years post-service and well beyond the one 
year presumptive period.  Such a lapse of time weighs heavily 
against the veteran's claim.  See Maxson v. Gober, 230 F.3rd 
1330, 1333 (Fed. Cir. 2000).

Notwithstanding, the examiner who conducted the January 2006 
VA examination opined that there was no etiological 
connection between the currently diagnosed right knee 
condition and the injury that occurred to the veteran's right 
knee during active service.  The Board observes that the VA 
examination was conducted with review of the veteran's claims 
file, to include the veteran's service medical records.  The 
veteran has not submitted any competent medical evidence that 
rebuts this opinion.  

Where, as here, the determinative issue involves a medical 
opinion of etiology, competent medical evidence is required 
to support the claim.  The veteran, as a layperson, is not 
competent to offer an opinion as to a medical diagnosis or to 
causation, consequently his statements and testimony to the 
extent that his currently manifested right knee disability is 
the result of the inservice injury incurred during active 
service cannot constitute medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Therefore, the Board must 
reject the veteran's statements and testimony as favorable 
evidence in his claim.  

As the Board may consider only independent medical evidence 
to support its findings, as there is no favorable medical 
evidence establishing that the currently diagnosed right knee 
disability is the result of active service or any incident 
therein, the preponderance of the evidence is against the 
claim for service connection for a right knee disability, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  The claim is thus denied.


ORDER

An effective date earlier than June 4, 2003 for the grant of 
service connection for tinnitus is denied.

Service connection for a right knee disability is denied.



____________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


